Citation Nr: 0323016	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  01-09 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.	Entitlement to service connection for left ear hearing 
loss.

2.	Entitlement to service connection for chronic obstructive 
pulmonary disease with chronic bronchitis.

3.	Entitlement to service connection for perforation of right 
tympanic membrane.

4.	Entitlement to service connection for arteriosclerotic 
heart disease.

5.	Entitlement to service connection for food poisoning.

6.	Entitlement to assignment of a higher disability rating 
for right ear hearing loss, currently rated as 0 percent 
disabling.

7.  Entitlement to service connection for postoperative 
adenocarcinoma of the left lung.





REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  A 
notice of disagreement was received in January 2000, a 
statement of the case was issued in February 2000, and a 
substantive appeal was received in March 2000.  Due to the 
passage of the "Veterans' Claims Assistance Act of 2000 on 
November 9, 2000 (VCAA), the RO reviewed the veteran's claims 
under the provisions of the VCAA and issued a rating decision 
and supplemental statement of the case in November 2001.  

The Board notes that in his January 2000 notice of 
disagreement, the veteran appears to raise a claim of 
entitlement to service connection for high blood pressure.  
However, it is not clear whether any action has been taken 
with regard to this claim.   This matter is hereby referred 
to the RO for appropriate action.

The Board has separated out the issue of entitlement to 
service connection for postoperative adenocarcinoma of the 
left lung from the chronic obstructive pulmonary disease with 
bronchitis issue, and the adenocarcinoma of the left lung 
issue will be addressed in the remand section of the 
following decision.


FINDINGS OF FACT

1.	Left ear hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is left ear hearing loss 
otherwise related to such service.

2.	Chronic obstructive pulmonary disease with bronchitis was 
not manifested during the veteran's active duty service or 
for many years after separation from service, nor is 
chronic obstructive pulmonary disease with bronchitis 
otherwise related to such service.

3.	The veteran currently suffers from a perforation of the 
right tympanic membrane which is related to his active 
duty service.

4.	Arteriosclerotic heart disease was not manifested during 
the veteran's active duty service or for many years after 
separation from service, nor is arteriosclerotic heart 
disease otherwise related to such service.

5.	Any food poisoning noted during the veteran's active duty 
service was acute in nature and resolved without leaving 
any residual disability.

6.	The veteran's service-connected disability right ear 
hearing loss is productive of Level II hearing acuity in 
the right ear.


CONCLUSIONS OF LAW

1.	Left ear hearing loss was not incurred in or aggravated 
during the veteran's active duty service, nor may it be 
presumed to have been incurred in or aggravated during 
such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.	Chronic obstructive pulmonary disease with chronic 
bronchitis was not incurred in or aggravated during the 
veteran's active duty service, nor may it presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.311 
(2002).

3.	A perforation of right tympanic membrane was incurred in 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).

4.	Arteriosclerotic heart disease was not incurred in or 
aggravated during the veteran's active duty service, nor 
may it be presumed to have been incurred in or aggravated 
during such service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

5.	Food poisoning was not incurred in or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

6.	The criteria for entitlement to a disability evaluation in 
excess of 0 percent for the veteran's service-connected 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This newly enacted legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)) (2002).  The intended effect of the new 
regulation is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim. Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection and increased rating for his disabilities.  
The March 2001 RO letter informs the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been met.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, and VA medical records.  As 
the record reflects that the veteran has been afforded 
multiple VA medical examinations, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.



Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
arteriosclerotic heart disease and organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).

Left ear hearing loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran had an audiogram performed in April 2001 which 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
35
90
LEFT
30
20
20
50
75

The April 2001 audiogram clearly shows that the veteran 
currently suffers from left ear hearing loss as defined by VA 
regulation.  The Board must now turn to the issue of whether 
the veteran's current left ear hearing loss disability is 
related to service.

The veteran's service medical records reveal that upon 
discharge in January 1946, the veteran's hearing was tested 
and his left ear had normal hearing.  The service medical 
records reveal no complaints of left ear hearing loss 
problems during service or within the one-year presumptive 
period following service.  Post-service medical records show 
no treatment for left ear hearing loss until the 1980s, over 
20 years after discharge from service in 1946.

Based on the evidence of record, the Board finds that there 
is no link between the veteran's current left ear hearing 
loss and his active duty service.  In reaching the above 
determinations, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to the issue.  38 U.S.C.A. § 5107(b).

Chronic obstructive pulmonary disease, with chronic 
bronchitis

The veteran's essential contention is that he chronic 
obstructive pulmonary disease with bronchitis which is 
related to radiation exposure during service.  Service 
connection for diseases that are claimed to be attributable 
to radiation exposure during service can be accomplished in 
three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  
First, there are certain types of cancer that will be 
presumptively service connected under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) provides 
a list of "radiogenic diseases" that will be service 
connected provided that certain conditions specified in that 
regulation are met.  Third, direct service connection 
(detailed above) can be established, as held by the Court of 
Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994). 

A disease associated with exposure to radiation listed in 38 
C.F.R. § 3.309(d) will be considered to have been incurred in 
service under the circumstances outlined in that section.  
Specifically, if a veteran, while on active duty, active duty 
for training, or inactive duty training, participated in a 
radiation-risk activity, as defined by regulation, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied:  Leukemia (other than 
chronic lymphocytic leukemia); cancers of the thyroid, 
breast, pharynx, esophagus, stomach, small intestine, 
pancreas, bile ducts, gall bladder, salivary gland and 
urinary tract; multiple myeloma; lymphomas (except Hodgkin's 
disease); and primary liver cancer (except if cirrhosis or 
hepatitis B is indicated).  38 C.F.R.   § 3.309(d).  
Effective March 26, 2002, cancers of the bone, brain, colon, 
lung, and ovary were added to the list of diseases specific 
to radiation-exposed veterans set forth at 38 C.F.R. § 
3.309(d).  See 67 Fed. Reg. 3612-16 (Jan. 25, 2002).  

The term "radiation-exposed veteran" includes a veteran who 
while serving on active duty participated in a radiation-risk 
activity.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(d).  A 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who, while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  For purposes of 
this case, the Board notes that the definition of radiation-
risk activity includes:  1) the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946 and 2) onsite participation in a test involving the 
atmospheric detonation of a nuclear device.

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following:  (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 U.S.C.A. § 501; 38 C.F.R. § 3.311(b).  This section does 
not provide presumptive service connection for radiogenic 
diseases, but only outlines a procedure to be followed for 
adjudication purposes.  Medical opinions are ultimately the 
criteria upon which service connection rests under this 
regulation.

For the purposes of 38 C.F.R. § 3.311, radiogenic disease 
means a disease that may be induced by ionizing radiation and 
shall include the following: All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; cancer of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovary; multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease; parathyroid adenoma; 
tumors of the brain and central nervous system; cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer; and any other cancer.  38 C.F.R. § 3.311(b)(2).

Turning to the case at hand, the competent medical evidence 
of record indicates that the veteran suffers from chronic 
obstructive pulmonary disease.  Therefore, it appears that 
the veteran has been diagnosed with current lung disability.  
The veteran's service medical records  reveal treatment for 
acute bronchitis in October 1943.  However, the veteran's 
discharge examination in January 1946 showed that the 
veteran's lungs were clinically evaluated, including x-ray 
imaging, and noted to be within normal limits.

While not entirely clear (the veteran often has referred to 
his lung cancer), it appears that the veteran may be 
contending that his chronic obstructive pulmonary disease 
with bronchitis is related to ionizing radiation exposure in 
service.  He is apparently alleging that he was detailed from 
his regular unit in Japan to perform clean up duties in 
Hiroshima/Nagasaki and that he was exposed to ionizing 
radiation at this time.  He states that he was in the 
explosion area initially for around two days and that he 
remained in the explosion area for about 30 days after 
advancing toward ground zero.  He also appears to claim that 
that he witnessed one nuclear test in Japan in November 1944.  
The veteran can provide no additional details regarding 
possible exposure to ionizing radiation, including the name 
of the unit he was with, the projects he was working on, the 
dates of the projects, or the names of any personnel with 
him.  His separation qualification record does indicate 
service in Japan, but there is nothing in the record to 
confirm service in Hiroshima or Nagasaki or at a nuclear 
testing site.  It appears from the record that the veteran's 
complete personnel records are not available.  Several 
attempts by the RO to locate any such records have been 
unsuccessful, and it appears that the veteran's records may 
have been destroyed in a 1973 fire at the National Personnel 
Records Center.  

Initially the Board notes that there is not basis for 
awarding service connection for chronic obstructive pulmonary 
disease with bronchitis in a direct basis.  The veteran's 
service medical records reveal only an acute case of 
bronchitis and reveal that his lungs were normal upon 
discharge from service in 1946.  The competent medical 
evidence demonstrates that the veteran began suffering from 
various lung ailments as early as the 1980s, which is more 
than 30 years after his discharge from service, and that none 
of the competent medical evidence of record relates his 
current chronic obstructive pulmonary disease with bronchitis 
to his active duty service.

Moreover, chronic obstructive pulmonary disease with 
bronchitis is not listed in either 38 C.F.R. § 3.309 or 
§ 3.311 with regard to disorders related to radiation 
exposure.  Therefore, those regulatory provisions are not 
applicable to chronic obstructive pulmonary disease with 
bronchitis.  The Board notes here that the issue of lung 
cancer (which is listed in 3 C.F.R. §§ 3.309, 3.311 with 
regard to radiation exposure) is not being considered at this 
time but is addressed in the remand section of this decision. 

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).

Perforation of right tympanic membrane

The veteran underwent a VA examination in April 2001.  The 
veteran reported perforating his right eardrum in 1944 when a 
10-inch gun went off by his head.  He reported having 
decreased hearing and tinnitus since that time.  He stated 
that he has never had surgery on the ear, although it does 
drain at times.  Upon physical examination, the physician 
noted that the veteran had a perforation of the right 
tympanic membrane with no drainage, infection or erythema.

The veteran's service medical records do not reflect that the 
veteran sought treatment for a perforated right eardrum in 
service.  In fact, upon discharge in January 1946, the 
veteran's ears were clinically evaluated and found to be 
normal.  The examiner did not note any perforation of the 
right eardrum.  Post service medical records do not indicate 
any treatment for the right ear until 1983.  Although the 
veteran did indicate that he sought treatment for his right 
ear condition at the Little Rock VAMC in 1950, the facility 
indicated that it had no treatment records for the veteran 
from 1950.  

However, the Board notes that a decrease in right ear hearing 
acuity was noted at the time of the veteran's separation from 
service.  Moreover, the RO has already granted service 
connection for right ear hearing loss and for tinnitus.  It 
appears that the tinnitus grant may have been based in large 
part on the veteran's self-provided history of suffering 
acoustic trauma to the right ear when a gun when off near him 
on a ship.  This is the same incident which the veteran 
claims resulted in a perforated right tympanic membrane.  The 
veteran has further reported that he was treated for this 
perforation with cotton in his right ear.  While noting the 
lack of documentation during service, the Board finds the 
veteran's assertions with regard to the right ear to be 
credible.  Resolving all reasonable doubt in the veteran's 
favor, the Board finds that service connection for a 
perforated right tympanic membrane is warranted.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102). 



Arteriosclerotic heart disease

The veteran's service medical records are devoid of reference 
to any heart conditions or problems.  The veteran's discharge 
examination in January 1946 shows that his cardiovascular 
system was clinically evaluated as normal.  The veteran's 
post-service medical records show diagnosis of 
arteriosclerotic heart disease in 1995.  The veteran's April 
2001 VA examination shows a diagnosis of arteriosclerotic 
heart disease, status postop a two-vessel coronary artery 
bypass grafting.  Thus, the medical evidence of record 
clearly established arteriosclerotic heart disease.  However, 
there is no evidence of heart disease in service.  Moreover, 
the first diagnosis of heart disease is in 1995, almost 40 
years since discharge from service, and there is no competent 
medical evidence of record to link the veteran's current 
heart disability to his active duty service.  

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).

Food poisoning

The veteran's service medical records are devoid of reference 
to any stomach complaints or treatment.  Upon discharge in 
January 1946, the veteran's abdominal wall and viscera were 
clinically evaluated as normal and no stomach or digestive 
disorders were noted.  Upon VA examination in April 2001, the 
veteran stated that he had food poisoning in Japan in 1944 
which involved nausea, vomiting and diarrhea for two days.  
However, the veteran's service medical records do not support 
this contention.  Moreover, assuming for the sake of argument 
that the veteran did experience food poisoning in Japan in 
1944, by his own admission at the April 2001 VA examination, 
there has been no resulting disability from this illness.  In 
the absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).

In reaching the above determination, the Board is unable to 
find such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision as to the issue.  38 U.S.C.A. § 5107(b).

Increased Rating Claim

Right ear hearing loss

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  When a 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected disability is to be considered 
during the entire period from the initial assignment of the 
rating to the present time.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The present appeal involves the veteran's claim that the 
severity of his service-connected right ear hearing loss 
warrants a higher disability rating.  According to VA laws 
and regulations, assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered. See 38 C.F.R. § 4.85; 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). In the 
present case, the veteran's right ear hearing loss was 
originally assigned a noncompensable evaluation under 
Diagnostic Code 6100. The Board notes here that left ear 
hearing loss has not been service-connected.

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4, including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999. See 64 Fed. Reg. 25202-25210 (May 11, 1999).  The Court 
has held that when a law or regulation changes after a claim 
has been filed but before the administrative appeal process 
has been concluded, VA must apply the regulatory version that 
is more favorable to the veteran.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); see also 38 U.S.C.A. § 5110(g); 
Rhodan v. West, 12 Vet. App. 55 (1998) (where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date).

It appears that the RO considered the amended regulations in 
the most recent Supplemental Statement of the Case, dated in 
November 2001.  However, the Board notes that the amendments 
did not result in any substantive changes.  Essentially, the 
amended regulations incorporated some explanatory comments 
concerning VA's method of evaluating a hearing loss disorder.  
But otherwise, the old and new regulations are identical, 
and, as pertains to the present appeal, neither rating 
criteria can be more favorable to the veteran's claim. See 64 
Fed. Reg. 25202 (May 11, 1999) (discussing the method of 
evaluating hearing loss based on the results of puretone 
audiometry results and the results of a controlled speech 
discrimination test and indicating that there was no proposed 
change in this method of evaluation).

According to current VA rating criteria for hearing 
impairment, VA examinations are to be conducted using the 
controlled speech discrimination tests together with the 
results of the puretone audiometry test. 38 C.F.R. § 4.85(a).  
Numeric designations (I through XI) are assigned by 
application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss. 
38 C.F.R. § 4.87, Table VI. The results are then applied to 
Table VII, for a percentage. Id.  If impaired hearing is 
service-connected in only one ear, as in the present case, 
the nonservice-connected ear will be assigned a designation 
of Level I, for purposes of applying Table VII. 38 C.F.R. § 
4.85(f).

The amended regulations added two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under § 
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that these veterans 
experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  In the 
case of puretone thresholds that are 55 decibels or more at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz), either Table VI or Table VIa is applied, 
whichever is more favorable.  38 C.F.R. § 4.86(a) (1999).  
Furthermore, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or less at 2000 Hertz, 
the more favorable of Table VI or Table VIa is applied.  38 
C.F.R. § 4.86(a) (1999).  Neither of those provisions is 
applicable in the present appeal.

Turning to the record, on the authorized VA audiological 
evaluation in April 2001, pure tone thresholds, in decibels, 
for the veteran's right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
35
90
LEFT
N/A
N/A
N/A
N/A
N/A

The average puretone threshold was 41 decibels and speech 
audiometry revealed speech recognition ability of 90 percent 
in the right ear.  Entering the right ear category 
designations from this examination results in a finding of 
Level II hearing acuity in that ear.  By regulation, the 
nonservice-connected left ear is assigned Level 1 hearing 
acuity.  Entering these findings into Table VII results in a 
0 disability rating under Diagnostic Code 6100.  Thus, the 
Board concludes that the currently assigned noncompensable 
evaluation for right ear hearing loss is appropriate, 
considering both the current and former versions of the 
rating criteria, and there is no basis for a higher 
evaluation either at the time of the grant of service 
connection, or the present time.

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  Therefore, the 
preponderance of the evidence is against the veteran's claim.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted. 


ORDER

Entitlement to service connection for perforation of the 
right tympanic membrane is warranted.  To this extent, the 
appeal is granted. 

Entitlement to service connection is not warranted for left 
ear hearing loss, for chronic obstructive pulmonary disease 
with chronic bronchitis, for arteriosclerotic heart disease, 
or for food poisoning.  Entitlement to a compensable rating 
for right ear hearing loss is not warranted.  To this extent, 
the appeal is denied. 


REMAND

The Board notes here that the issue of entitlement to service 
connection for postoperative adenocarcinoma of the left lung 
falls within the radiation exposure provisions of 38 C.F.R. 
§§ 3.309, 3.311 in light of the veteran's contentions 
regarding service in Japan during the period at the end of 
World War II.  The Board also notes that the record suggests 
that many of the veteran's service records were destroyed at 
the 1973 fire at the National Personnel Records Center.  With 
this in mind, it may very well be difficult it at all 
possible to obtain sufficient information to allow for a dose 
estimate to be obtained and reviewed as required under 38 
C.F.E. § 3.311.  Nevertheless, the Board believes that an 
attempt must be made to afford the veteran the benefit of 
this regulatory provision.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to request a dose estimate from the 
Department of Defense based on the 
veteran's claimed service in Japan during 
World War II.  Any dose estimate obtained 
should then be forwarded to VA's Under 
Secretary of Benefits for review and 
consideration under the provisions of 38 
C.F.R. § 3.311. 

2.  After completion of the above, the RO 
should review the record and determine is 
service connection for postoperative 
adenocarcinoma of the left lung is 
warranted under all applicable laws and 
regulations.  If the benefit remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review. 

The purpose of this remand is to comply with the 
provisions of 38 C.F.R. § 3.311.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

